287 S.C. 173 (1985)
337 S.E.2d 204
The STATE, Respondent,
v.
Willie Clay ROBINSON, Appellant.
Supreme Court of South Carolina.
April 9, 1985.

ORDER

April 9, 1985.
Respondent seeks to dismiss this appeal on the basis that it is premature. The motion is granted.
Appellant was tried and convicted in absentia of unlawful use of the telephone. His counsel filed notice of intent to appeal the conviction. Appellant has not been apprehended since the trial, and the sentence remains sealed.
A criminal defendant may not appeal until final judgment. State v. Hubbard, 277 S.C. 568, 290 S.E. (2d) 817 (1982). Judgment in a criminal case is not final until sentence is imposed. Ex parte Murray, 261 S.C. 255, 199 S.E. (2d) 718 (1973); State v. McKettrick, 13 S.C. 439 (1880).
Since the sealed sentence has not been opened and read to appellant, there is no final judgment from which appeal may be taken. Accordingly, this appeal is dismissed without prejudice to appellant's right to raise *174 these issues on timely appeal. State v. Hightower, 33 S.C. 598, 11 S.E. 579 (1890); Ex parte Tolson, 36 S.C.L. (5 Strob.) 88 (1850).
The case of State v. Adams, 268 S.C. 97, 232 S.E. (2d) 28 (1977) may be read to authorize appeal in this case. To the extent it is inconsistent with the views expressed herein, it is expressly overruled.
This order shall be published with the opinions of this Court.